                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 CHRISTOPHER G.,1

                 Plaintiff,

                 v.                                                    Case No. 18-CV-04144-JAR

 ANDREW SAUL,2
 Commissioner of Social Security,

                 Defendant.


                                      MEMORANDUM AND ORDER

         Plaintiff seeks review of a final decision by the Commissioner of Social Security

(“Commissioner”) denying his application for disability insurance benefits under the Social

Security Act.3 An administrative law judge (“ALJ”) denied Plaintiff’s claims, finding that

Plaintiff was not disabled.4 The Appeals Council granted Plaintiff’s request for review and

issued its own decision on October 2, 2017, correcting a discrete error but agreeing with the ALJ

that Plaintiff was not disabled.5 This Appeals Council decision became the Commissioner’s final

decision for purposes of judicial review under 42 U.S.C. § 405(g).

         Plaintiff subsequently filed his Complaint for Review of a Social Security Disability




         1
           The court makes all its “Memorandum and Order[s]” available online. Therefore, in the interest of
protecting the privacy interests of Social Security disability claimants, it has determined to caption such opinions
using only the initial of the Plaintiff’s last name.
         2
           On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security. In accordance
with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is substituted for Acting Commissioner Nancy
A. Berryhill as the defendant. In accordance with the last sentence of 42 U.S.C. § 405(g), no further action is
necessary.
         3
             42 U.S.C. §§ 401–434.
         4
             Doc. 16-3, Tr. 38–55.
         5
             Id., Tr. 4–8.
Decision in this Court on December 10, 2018.6 After the parties filed their respective briefing in

this matter,7 Plaintiff filed a Motion to Compel the Defendant to File a Complete Record, asking

the Court to order the Commissioner to supplement the record with an Appeals Council notice

dated September 27, 2018.8 After reviewing the record, the Commissioner agreed with Plaintiff

that the Appeals Council erred by filing its October 2, 2017 prematurely, and filed a Motion to

Remand and Reverse and for Entry of Final Judgment (Doc. 25). Plaintiff opposes the motion

and asks the Court to retain jurisdiction and order the Commissioner to pay benefits.9 For the

reasons below, the Court grants the Commissioner’s motion.

I.     Background

       In his Motion to Compel, Plaintiff asked the Court to compel the Commissioner to

supplement the administrative record with a letter from the Appeals Council. The letter

informed Plaintiff that his request for an appearance was denied, but then stated, “We Will Not

Act for 30 Days” and informed Plaintiff that he must send any additional information regarding

his claim “within 30 days of the date of this letter.”10 This letter was dated September 27, 2018,

but the Appeals Council final decision was issued just five days later on October 2, 2018. Thus,

Plaintiff was not given thirty days to submit additional information.

II.    Discussion

       Under 42 U.S.C. § 405(g), the Court may reverse the Commissioner’s decision without

remanding, but should only do so in limited circumstances. “Remand for further administrative



       6
           Doc. 1.
       7
           Docs. 10, 17, 18, 22.
       8
           Doc. 21.
       9
           Doc. 26.
       10
            Doc. 21-1.




                                                 2
proceedings is appropriate if enhancement of the record would be useful.”11 “Some of the

relevant factors we consider are the length of time the matter has been pending and whether or

not given the available evidence, remand for additional fact-finding would serve any useful

purpose [or] would merely delay the receipt of benefits.”12

        The error asserted here is procedural. Plaintiff alleges that the record is incomplete

because (1) the Appeals Council letter was not in the record before this Court and (2) he was not

given thirty days to submit additional information to the Appeals Council prior to its decision

denying him benefits. Implicit in Plaintiff’s assertion is that he may possess additional

information to submit to the Appeals Council. Thus, the Commissioner should have the

opportunity to correct the error by allowing Plaintiff to fully present his case on remand.

Thereafter, the Commissioner may consider whether Plaintiff’s additional information warrants a

different finding regarding disability. Enhancement of the record would serve a useful purpose

here and not merely delay the receipt of benefits, and accordingly, remand is appropriate.

        IT IS THEREFORE ORDERED BY THE COURT that the Commissioner’s Motion

to Remand and Reverse and for Entry of Final Judgment pursuant to sentence four of 42 U.S.C. §

405(g) (Doc. 25) is granted. Plaintiff’s Motion to Compel (Doc. 21) is moot.

        IT IS SO ORDERED.

        Dated: August 8, 2019

                                                            S/ Julie A. Robinson
                                                            JULIE A. ROBINSON
                                                            CHIEF UNITED STATES DISTRICT JUDGE




        11
           Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011) (citing Benecke v.
Barnhart, 379 F.3d 587, 593 (9th Cir. 2004)).
        12
           Hamby v. Astrue, 260 F. App’x 108, 113 (10th Cir. 2008) (unpublished) (citing Salazar v. Barnhart, 468
F.3d 615, 626 (10th Cir. 2006)).




                                                        3
